ITEMID: 001-87074
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: AKGÖÇMEN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Özgür Akgöçmen, is a Turkish national who was born in 1954 and lives in Ankara. He was represented before the Court by Mr S. Cengiz, a lawyer practising in İzmir. The Turkish Government (“the Government”) were represented by their Agent.
“Where a public officer embezzles or converts to his own use money or documents or bills valued as money or other property instructed to him or under his custody, control or responsibility by virtue of his office, he shall be punished by heavy imprisonment of six to twelve years...
...
If the amount is paid in full by the offender before the commencement of the trial, the punishment stated in the previous paragraphs shall be reduced by one-half; if the amount is paid in full before the judgment is given, the punishment shall be reduced by one-third.
...”
“Whoever, being a public officer, abuses his office in any manner other than described in the Code, shall be punished by imprisonment for one year to three years, depending on the degree of the offence. Where matters of mitigating circumstances exist, the offender shall be punished by imprisonment of six months to one year and in both cases the offender shall be fined ...The offender shall be disqualified from holding public office temporarily or for life”.
